Exhibit 10.1
 

 
Agreement and Plan of Merger
 
AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of September 13, 2010,
by and among CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES, LP, a Delaware
limited partnership (“CCIP”), AIMCO CCIP MERGER SUB LLC, a Delaware limited
liability company (the “Aimco Subsidiary”), and AIMCO PROPERTIES, L.P., a
Delaware limited partnership (“Aimco OP”).
 
WHEREAS, ConCap Equities, Inc., the general partner of CCIP (“ConCap”) and owner
of the Series A GP Interest of CCIP, has determined that the Merger (as defined
below) of the Aimco Subsidiary with and into CCIP, with CCIP as the surviving
entity, is advisable and in the best interests of CCIP and its partners; and
 
WHEREAS, Aimco OP, the sole member of the Aimco Subsidiary, has determined that
the Merger of the Aimco Subsidiary with and into CCIP, with CCIP as the
surviving entity, is advisable and in the best interests of the Aimco Subsidiary
and its member; and
 
WHEREAS the Board of Directors of AIMCO-GP, Inc., the general partner of Aimco
OP (“AIMCO-GP”), has determined that the Merger of the Aimco Subsidiary with and
into CCIP, with CCIP as the surviving entity, is advisable and in the best
interests of Aimco OP and its partners; and
 
WHEREAS, the parties desire to enter this Agreement to evidence the terms,
provisions, representations, warranties, covenants and conditions upon which the
Merger will be consummated.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the adequacy,
sufficiency, and receipt of which are hereby acknowledged, CCIP, the Aimco
Subsidiary and Aimco OP hereby agree as follows:
 
Section 1.  The Merger.  Subject to the terms and conditions set forth herein,
the Aimco Subsidiary shall be merged with and into CCIP (the “Merger”), and CCIP
shall be the surviving entity of the Merger (the “Surviving Entity”). The Merger
will have the effects specified in this Agreement, section 17-211 of the
Delaware Revised Uniform Limited Partnership Act, as amended (the “DRULPA”), and
section 18-209 of the Delaware Limited Liability Company Act, as amended (the
“DLLCA”).
 
Section 2.  General Partner.  ConCap will be the sole general partner of the
Surviving Entity.
 
Section 3.  Certificate.  As soon as practicable after the approval of this
Agreement by a majority in interest of each class or series of limited
partnership interests of CCIP, CCIP shall cause to be filed a certificate of
merger with respect to the Merger (the “Certificate of Merger”) with the Office
of the Secretary of State of the State of Delaware pursuant to section 17-211 of
the DRULPA and section 18-209 of the DLLCA. The Merger shall become effective at
such time as the Certificate of Merger has been accepted for record by the
Secretary of State of the State of Delaware (the “Effective Time”).
 
Section 4.  Limited Partnership Agreement.  The agreement of limited partnership
of CCIP as in effect immediately prior to the consummation of the Merger (the
“Partnership Agreement”), shall be the agreement of limited partnership of the
Surviving Entity until thereafter amended in accordance with the provisions
thereof and applicable law. The general partner and each limited partner of the
Surviving Entity shall have the rights under, be bound by and be subject to the
terms and conditions of, the Partnership Agreement, as a general partner or
limited partner, as applicable.
 
Section 5.  Treatment of Interests in CCIP.
 
(a) Limited Partners’ Interests.
 
(i) In connection with the Merger and in accordance with the procedures set
forth in Section 5(a)(iii) hereto, each Series A Unit of CCIP outstanding
immediately prior to the Effective Time and held by limited partners of CCIP,
except Series A Units held by limited partners who have perfected their
appraisal rights pursuant to Exhibit A hereto, shall be converted into the right
to receive, at the election of the limited partner, either (x) $4.31 in cash
(the “Cash Consideration”) or (y) a number of partnership common units of Aimco
OP calculated by dividing $4.31 by


 



--------------------------------------------------------------------------------



 



the average closing price of Apartment Investment and Management Company common
stock, as reported on the NYSE, over the ten consecutive trading days ending on
the second trading day immediately prior to the Effective Time (the “OP Unit
Consideration”, and, together with the Cash Consideration, the “Merger
Consideration”).
 
(ii) Notwithstanding Section 5(a)(i), if Aimco OP determines that the law of the
state or other jurisdiction in which a limited partner resides would prohibit
the issuance of partnership common units of Aimco OP in that state or
jurisdiction (or that the registration in that state or other jurisdiction would
be prohibitively costly), then such limited partner will only be entitled to
receive the Cash Consideration for each Series A Unit.
 
(iii) Aimco OP shall prepare a form of election (the “Election Form”) describing
the Merger and pursuant to which each limited partner of CCIP will have the
right to elect to receive either the Cash Consideration or the OP Unit
Consideration (subject to Section 5(a)(ii)). Aimco OP shall mail or cause to be
mailed an Election Form to each limited partner, together with any other
materials that Aimco OP determines to be necessary or prudent, no later than ten
(10) days after the Effective Time. An election to receive the Cash
Consideration or the OP Unit Consideration shall be effective only if a properly
executed Election Form is received by Aimco OP or its designees prior to
5:00 p.m., Eastern Time on the day that is thirty (30) days after the mailing of
such Election Form by Aimco OP. If a limited partner fails to return a duly
completed Election Form within the time period specified in the Election Form,
such holder shall be deemed to have elected to receive the Cash Consideration.
In addition, each limited partner that resides in a state or other jurisdiction
that Aimco OP determines would prohibit the issuance of partnership common units
of Aimco OP (or in which registration of in would be prohibitively costly) will
be deemed to have elected the Cash Consideration. CCIP, the Aimco Subsidiary and
Aimco OP agree that limited partners shall have the right to revoke any election
made in connection with the Merger at any time prior to the expiration of the
time period stated in the Election Form. Aimco OP and ConCap, by mutual
agreement, shall have the right to make rules, not inconsistent with the terms
of this Agreement, governing the validity of Election Forms and the issuance and
delivery of the Merger Consideration, as applicable.
 
(b) General Partner’s Interests.  Each Series A GP Interest of CCIP outstanding
immediately prior to consummation of the Merger shall remain outstanding and
unchanged, with all of the rights set forth in the Partnership Agreement.
 
Section 6.  Treatment of Interests in Aimco Subsidiary.  The entire membership
interest in the Aimco Subsidiary immediately prior to the Effective Time shall
be converted into 1,000 Series A Units of the Surviving Entity.
 
Section 7.  Appraisal Rights.  In connection with the Merger, the holders of
Series A Units of CCIP immediately prior to the Merger shall have the appraisal
rights set forth in Exhibit A hereto.
 
Section 8.  Covenants.  Aimco OP agrees to pay for, or reimburse CCIP for, all
expenses incurred by CCIP in connection with the Merger. Aimco OP agrees to pay
cash or issue and deliver common units of Aimco OP to the former holders of
Series A Units, in accordance with section 5(a) of this Agreement.
 
Section 9.  Conditions to the Merger.
 
(a) The Merger shall not occur unless and until the Merger has been approved or
consented to by a majority in interest of each class or series of limited
partners of CCIP.
 
(b) Notwithstanding any provisions of this Agreement to the contrary, none of
the parties hereto shall be required to consummate the transactions contemplated
hereby if any third-party consent, authorization or approval that any of the
parties hereto deem necessary or desirable in connection with this Agreement, or
the consummation of the transactions contemplated hereby, has not been obtained
or received.
 
Section 10.  Tax Treatment.  The parties hereto intend and agree that, for
Federal income tax purposes, (i) any payment of cash for Series A Units shall be
treated as a sale of such Series A Units by such holder and a purchase of such
Series A Units by Aimco OP for the cash so paid under the terms of this
Agreement in accordance with the guidelines set forth in Treas. Reg.
Sections 1.708-1(c)(3) and 1.708-1(c)(4), and (ii) each such holder of Series A
Units who receives cash explicitly agrees and consents to such treatment.
Furthermore, the parties hereto intend and agree that, for Federal income tax
purposes, (x) any exchange of Series A Units for partnership common units of
Aimco OP under the terms of this Agreement shall be treated in accordance with
Sections 721 and 731 of the


2



--------------------------------------------------------------------------------



 



Internal Revenue Code of 1986, as amended, and (y) each such holder of Series A
Units who accepts partnership common units of Aimco OP explicitly agrees and
consents to such treatment. Any cash and/or partnership common units of Aimco OP
to which a holder of Series A Units is entitled pursuant to this Agreement shall
be paid only after the receipt of a consent from such holder that, for Federal
income tax purposes, the receipt of cash and/or partnership common units of
Aimco OP shall be treated as described in this Section 10.
 
Section 11.  Further Assurances.  From time to time, as and when required by the
Surviving Entity or by its successors and assigns, there shall be executed and
delivered on behalf of the Aimco Subsidiary such deeds and other instruments,
and there shall be taken or caused to be taken by the Aimco Subsidiary all such
further actions, as shall be appropriate or necessary in order to vest, perfect
or confirm, of record or otherwise, in the Surviving Entity the title to and
possession of all property, interests, assets, rights, privileges, immunities,
powers, franchises and authority of the Aimco Subsidiary, and otherwise to carry
out the purposes of this Agreement, and the officers and directors of ConCap are
fully authorized in the name and on behalf of Aimco Subsidiary or otherwise to
take any and all such action and to execute and deliver any and all such deeds
and other instruments.
 
Section 12.  Amendment.  Subject to applicable law, this Agreement may be
amended, modified or supplemented by written agreement of the parties hereto at
any time prior to the consummation of the Merger with respect to any of the
terms contained herein.
 
Section 13.  Abandonment.  At any time prior to consummation of the Merger, this
Agreement may be terminated and the Merger may be abandoned without liability to
any party hereto by any of the Aimco Subsidiary, Aimco OP or CCIP, in each case,
acting in its sole discretion and for any reason or for no reason,
notwithstanding approval of this Agreement by any of the members of the Aimco
Subsidiary, the partners of CCIP or the general partner of Aimco OP.
 
Section 14.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to the
conflict of law provisions thereof.
 
Section 15.  No Third-Party Beneficiaries.  No provision of this Agreement is
intended to confer upon any person, entity, or organization other than the
parties hereto any rights or remedies hereunder, other than the appraisal rights
given to holders of Series A Units of CCIP pursuant to Section 7.


3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, CCIP, the Aimco Subsidiary and Aimco OP have caused this
Agreement to be signed by their respective duly authorized officers as of the
date first above written.
 
CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES, LP

 

  By:  ConCap Equities, Inc.,
its General Partner     By:
/s/ John Bezzant 


Name: John Bezzant
Title: Senior Vice President and Director
 
AIMCO CCIP MERGER SUB LLC

 

  By:  Aimco Properties, L.P.,
its sole Member


 

  By:  AIMCO-GP, Inc.
its General Partner     By:
/s/ Derek S. McCandless 


Name: Derek S. McCandless
Title: Senior Vice President
 
AIMCO PROPERTIES, L.P.

 

  By:  AIMCO-GP, Inc.,
its General Partner     By:
/s/ Derek S. McCandless 


Name: Derek S. McCandless
Title: Senior Vice President
 
[Signature Page — Merger Agreement]


4



--------------------------------------------------------------------------------



 



EXHIBIT A
 
Appraisal Rights of Limited Partners
 
Capitalized terms used but not defined herein shall have the respective meanings
ascribed thereto in the Agreement and Plan of Merger, dated as of September 13,
2010 (the “Merger Agreement”), by and among Consolidated Capital Institutional
Properties, LP, a Delaware limited partnership (“CCIP”), AIMCO CCIP Merger Sub
LLC, a Delaware limited liability company (the “Aimco Subsidiary”), and AIMCO
Properties, L.P., a Delaware limited partnership (“Aimco OP”). In connection
with the Merger, limited partners of CCIP shall have the following appraisal
rights:
 
(a) Any limited partner who holds Series A Units on the effective date of the
Merger who has not consented to the merger (the “Nonconsenting Limited
Partners”) and who has otherwise complied with paragraph (b) hereof shall be
entitled to an appraisal by arbitration of the fair value of the Nonconsenting
Limited Partner’s Series A Units. This arbitration shall be conducted in Denver,
Colorado, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association by a panel of three arbitrators selected by Aimco OP.
Any arbitration award shall be appealable in the Federal District Court located
in Denver, Colorado.
 
(b) Within 10 days after the effective date of the Merger, Aimco OP shall notify
each of the Nonconsenting Limited Partners of the consummation of the Merger,
the effective date of the Merger and that appraisal rights are available for any
or all Series A Units held by Nonconsenting Limited Partners, and shall include
in such notice a copy of this Annex. Such notice shall include an Election Form
pursuant to which Nonconsenting Limited Partners may elect an appraisal by
arbitration of the fair value of their Series A Units pursuant to paragraph
(a) hereof. Any limited partner who holds Series A Units on the effective date
of the Merger and who has not consented to the Merger shall be entitled to
receive such notice and may, within 30 days after the date of mailing of such
notice (such 30th day being the “Election Deadline”), demand from Aimco OP the
appraisal of his or her Series A Units by making the appropriate election in the
Election Form in accordance with the instructions thereto. Each completed
Election Form must be delivered to the address, and within the time period,
specified in the instructions to the Election Form. If a Nonconsenting Limited
Partner fails to properly complete an Election Form or return it to the correct
address within the specified time period, such Nonconsenting Limited Partner
shall be deemed to have elected not to seek an appraisal of his or her Series A
Units, and will be deemed to have elected the Cash Consideration.
 
(c) At any time prior to the Election Deadline, any Nonconsenting Limited
Partner who has made a demand for appraisal of his or her Series A Units shall
have the right to withdraw his or her demand for appraisal and to accept the
Cash Consideration payable pursuant to the Merger Agreement. Nonconsenting
Limited Partners who wish to withdraw their demands must do so in writing
delivered to Aimco Properties, L.P., c/o Eagle Rock Proxy Advisors, LLC, by mail
at 10 Commerce Drive, Cranford, New Jersey, 07016, or by fax at (908) 497-2314.
At any time prior to 20 days after the Election Deadline, any Nonconsenting
Limited Partner who has complied with the requirements of subsections (a) and
(b) hereof, upon written request, shall be entitled to receive from Aimco OP a
statement setting forth the aggregate number of Series A Units with respect to
which Nonconsenting Limited Partners have made demands for appraisal and the
aggregate number of holders of such Series A Units. Such written statement shall
be mailed to the Nonconsenting Limited Partner within 10 days after such
Nonconsenting Limited Partner’s written request for such a statement is received
by Aimco OP or within 20 days after the Election Deadline, whichever is later.
 
(d) Upon the submission of any such demand by a Nonconsenting Limited Partner,
Aimco OP shall, within 40 days after the Election Deadline, submit to the
arbitration panel a duly verified list containing the names and addresses of all
Nonconsenting Limited Partners who have demanded payment for their Series A
Units and with whom agreements as to the value of their Series A Units have not
been reached with Aimco OP. The arbitration panel shall give notice of the time
and place fixed for the hearing of such demand by registered or certified mail
to Aimco OP and to the Nonconsenting Limited Partners shown on the list at the
addresses therein stated. The forms of the notices shall be approved by the
panel, and the costs thereof shall be borne by Aimco OP.






--------------------------------------------------------------------------------



 



(e) At the hearing on such demand, the panel shall determine the Nonconsenting
Limited Partners who have become entitled to appraisal rights hereunder.
 
(f) After determining the Nonconsenting Limited Partners entitled to an
appraisal, the panel shall appraise the Series A Units, determining their fair
value exclusive of any element of value arising from the accomplishment or
expectation of the Merger, together with interest, if any, to be paid upon the
amount determined to be the fair value. In determining such fair value, the
panel shall take into account all relevant factors. Unless the panel in its
discretion determines otherwise for good cause shown, interest from the
effective date of the Merger through the date of payment of the judgment shall
be compounded quarterly and shall accrue at 5% over the Federal Reserve discount
rate (including any surcharge), as established from time to time during the
period between the effective date of the Merger and the date of payment of the
judgment. Upon application by Aimco OP or by any Nonconsenting Limited Partner
entitled to participate in the appraisal proceeding, the panel may, in its
discretion, proceed with the appraisal prior to the final determination of the
Nonconsenting Limited Partners entitled to an appraisal. Any Nonconsenting
Limited Partner whose name appears on the list submitted by Aimco OP pursuant to
paragraph (d) hereof may participate fully in all proceedings until it is
finally determined that such Nonconsenting Limited Partner is not entitled to
appraisal rights hereunder.
 
(g) The panel shall direct the payment of the fair value of the Series A Units,
together with interest, if any, by Aimco OP to the Nonconsenting Limited
Partners entitled thereto. Payment shall be so made to each such Nonconsenting
Limited Partner upon the receipt by Aimco OP of the written consent from such
Nonconsenting Limited Partner that, for federal income tax purposes, the
issuance of cash for the Series A Units shall be treated as a sale of the
Series A Units by the owner and a purchase of such Series A Units by Aimco OP
for the cash consideration so paid under the terms of the Merger Agreement in
accordance with the guidelines set forth in Treas. Reg. Sections 1.708-1(c)(3)
and 1.708-1(c)(4).
 
(h) The costs of the proceeding may be determined by the panel and taxed upon
the parties as the panel deems equitable in the circumstances. Upon application
of a Nonconsenting Limited Partner, the panel may order all or a portion of the
expenses incurred by any Nonconsenting Limited Partner in connection with the
appraisal proceeding, including, without limitation, reasonable attorney’s fees
and the fees and expenses of experts, to be charged pro rata against the value
of all the interests entitled to an appraisal.
 
(i) From and after the effective date of the Merger, no Nonconsenting Limited
Partner who has demanded appraisal rights as provided in paragraph (b) hereof
shall be entitled to vote such Series A Units for any purpose or to receive
payment of distributions on such interests (except distributions payable as of a
record date prior to the effective date of the Merger); provided, however, that
if such Nonconsenting Limited Partner shall deliver to Aimco Properties, L.P.,
c/o Eagle Rock Proxy Advisors, LLC, by mail at 10 Commerce Drive, Cranford, New
Jersey, 07016, or by fax at (908) 497-2314, a written withdrawal of such
Nonconsenting Limited Partner’s demand for an appraisal and an acceptance of the
Cash Consideration payable pursuant to the Merger Agreement, either as provided
in paragraph (c) hereof or thereafter with the written approval of Aimco OP,
then the right of such Nonconsenting Limited Partner to an appraisal shall
cease. Notwithstanding the foregoing, no appraisal proceeding before the panel
shall be dismissed as to any Nonconsenting Limited Partner without the approval
of the panel, and such approval may be conditioned upon such terms as the panel
deems just.


2